- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. CNPJ nº 04.032.433/0001-80 NIRE 33300275410 Companhia Aberta CALL FOR ASSEMBLY REGULAR AND EXTRAORDINARY GENERAL MEETING The Board of Directors of CONTAX PARTICIPAÇÕES S.A. (“Companhia”) invite the shareholders to an ordinary and extraordinary general meeting which will take place on April 25 th ., at 2.30pm at the Company’s Head Office, located at Rua do Passeio 48 a 56, Parte, Centro, Rio de Janeiro, RJ, in order to determine over the following order of the day: ORDINARY GENERAL MEETING (i) Receive the Accounts on behalf of the Board of Directors, examine, discuss and vote on the Board of Director’s 'Report and Financial Statements for the year ended December 31, 2010, together with the independent auditors' report; ( ii ) Approve the destination of the net profit of the 2010 financial year and the distribution of dividends; (iii) Substitution of members of the Company’s Board of Directors in complementation of the mandate; (iv) Stipulate the Board of Directors member’s remuneration, and, (v) Alter the Company’s Bylaws in order to (1) correct the reference contained in the “d” line of Article 11, altering the writing of the “Article 17, XXXI” to “Article 17, XXIV”, and (ii) re-ratifying the number of members of the Supervisory Board contained in the caput of article 26, from “3 (three)” to “3 (three) to 5 (five)” members. EXTRAORDINARY GENERAL MEETING (i) The acquisition, by its subsidiary companies Contax S.A. and Contax Colombia S.A.S. of all the shares issued by the companies Stratton Spain S.L., Allus Spain S.L., Stratton Argentina S.A., Stratton Peru S.A. and Multienlace S.A., which together compose the “ Grupo Allus ”, as per the Relevant Fact announced by the Company on April 5, 2011. 1 GENERAL INSTRUCTIONS: 1. The documentation regarding the subject mentioned in the Order of the Day is available at the Company’s head office and can be viewed on the global computer network on CVM’s pages (www.cvm.gov.br) and those of the Company’s (www.contax.com.br/ri). 2 Upon approval of the matter set forth in the Agenda of the Extraordinary General Meeting, under the terms of Article 256, § 2 c / c Article 137, II of Law No. 6404 of December 15, 1976, the dissenting shareholders of common and preferred Company shares and who have retained their shares without interruption including and until April 5, 2011, inclusive, have the right to recess and may exercise it explicitly proclaiming their intention, within the period of thirty (30) days from the date of publication of the minutes of the Assembly Extraordinary Act, now agreed upon, and pursuant to Article 137, Act IV of Law 6404 of December 15 th ., 1976. 3 Further information regarding the acquisition submitted to the shareholders and the right of withdrawal, in accordance with Annex 19 and Annex 20 of CVM Instruction 481/09, respectively, are attached to the Proposal of the Board of Directors, disclosed by the Company on the worldwide network of computers, on the CVM and the Company’s pages, as well as at its head office. 4 In order to accelerate the registration process of the shareholders present at the Meeting, we request the Shareholder, who wishes to be represented by an attorney, to present, the respective mandate with special powers together with copies of corporate documents and/or documents that attest the right of representation, in the case of a corporate entity, to the attention of the Board of Directors at Rua do Passeio, No. 56, 16th floor, Centro, City of Rio de Janeiro - RJ, from 9:00 to 12:00 and 14:00 to 18:00, 5 The shareholder who holds fungible custody of nominal shares of the Stock Exchanges and who wishes to attend this meeting, shall present a statement issued until April 19, 2011, confirming the respective holding of shares, provided by the custodian entity. 2 Rio de Janeiro, April 07, 2011. Fernando Antonio Pimentel de Melo Chairman of the Board of Directors 3 ANNEX 9-1-11 DESTINATION OF THE NET PROFIT CVM – SECURITIES COMMISSION CONTAX PARTICIPAÇÕES S.A. Companhia Aberta CNPJ/MF nº 04.032.433/0001-80 NIRE 33.300.275.410 ANNEX 9-1-11 DESTINATION OF THE NET PROFIT Base Date 31.12.2010 In compliance with CVM Instruction No. 481/2009, the Company informs the proposed allocation of net profit for the year ended December 31, 2010 4 1. Announce the net profit for the fiscal year The net profit was R$ 108,497,907.69 2. Inform the total amount and dividend amount per share, including advance dividends and interest on equity already declared Total amount of dividends: R$ 100,000,000.00 Dividend per share: R$ 1 1.69 3. State the percentage of the fiscal year’s net profit distributed The Board of Director’ss proposal is equivalent to 92.2% of the fiscal year’s net profit. In relation to the adjusted profit (after the constitution of the legal reserve), the distribution is equivalent to 97.0%. 4. Inform the total value and the amount per share of the dividends based on previous years profits Not applicable 5. Inform, deducting the advanced dividends and interest on own equity already declared: a. The gross value of dividends and interest on own equity, in a segregated form, per share of each type and category The entire proposed amount is derived exclusivelyfrom dividends R$ 100,000,000.00 b. The form and date of payment of dividends and interest on equity Dividends will be credited to the accounts of shareholders who hold updated records at the Bank of Brazil, or who hold shares at brokerage firms registered with CBLC. The others should approach a Bank of Brazil branch office for payment. 1 Payment shall be performed until December 30th., 2011. 5 c. Possible necessity for restatement and interest on dividends and interest on own equity The dividends will be adjusted based on the Rate of Reference (TR), valid on January 1 st ., 2011 until the date on which the initial payments are performed. d. Date of announcement for payment of dividends and interest on equity will be used to identify shareholders who are entitled to payments. The date of the announcement of dividend payments, by which shareholders who are entitled to payments are identified, will be determined during the AGM, to be held on April 25, 2011. 6. In the case of a prior announcement of dividends or interest on own equity, based on profits earned during semestral or shorter time period: a. Identify the amount of dividends or interest on own equity already declared Not applicable b. Inform the date of the respective payments Not Applicable 7. Provide a comparative table indicating the following values ​​ per share of each type and class: a. Net profit of the fiscal year and of the 3 (three) previous fiscal years 6 2009 1 2008 1 Net prot ring the fiscal year 108,497,907.69 139,915,526.10 92,407,639.96 Average share perfo mance 1 Preferentiais 36,681,000 36,681,000 39,120,832 Common 22,756,504 22,424,789 22,570,068 Net proft per share 2 Preferentiais 1.83 2.37 1.50 Common 1.83 2.37 1.50 1) The data relative to the fiscal years 2009 and 2008 was prepared and presented in accordance with accounting practices adopted in Brazil until December 31, 2009 and therefore do not reflect the effects of IFRS and the new Technical Statements, Interpretations and guidelines issued by the Accounting Pronouncements Committee (CPC), valid in 2010. 2) The average number of shares was informed for each as if the effects of grouping and splitting which occurred until January 15, 2010 had been applied retroactively for all years for comparison purposes. b. Dividends and interest on own equity, distributed during the prior 3 (three) fiscal years. Dividends (R$) Preferentiais 62,072,577.31 55,865,319.58 31,206,189.43 Common 37,927,422.69 34,134,680.42 18,793,810.57 Total dividends amount Dividend amount per share (R$/Share) Preferentiais 1.69 1.52 0.85 Common 1.69 1.52 0.84 1) Amounts calculated based on shares in circulation on December 31 of each year. 8- In the case of allocation of profits to the legal reserve a. Identify the amount allocated to the legal reserve. The amount of the Legal Resreve was R$ 5,424,895.38. b. Describe the calculation method for the legal reseve 7 Calculation of the Legal Reserve Net Profit of the Fiscal Year Ner Profit after compensation of lass Legal Reserve5% 9. In case the company owns preferred shares entitled to fixed or minimum dividends a. Describe the method for calculation of fixed or minimum dividends.
